Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 1 of 34

                           6:20cv693


                       EXHIBIT A
            Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 2 of 34
                                        111111  1111111111111111111111111111111111111111111111111111111111111
                                                                                                                   US009691429B2


(12)   United States Patent                                                                 (10)    Patent No.:     US 9,691,429 B2
       Leiberman et al.                                                                     (45)    Date of Patent:      Jun. 27,2017

(54)    SYSTEMS AND METHODS FOR CREATING                                                       7,027,124      B2    4/2006 Foote et al.
        MUSIC VIDEOS SYNCHRONIZED WITH AN                                                      7,301,092      Bl   1112007 McNally et al.
        AUDIO TRACK                                                                            7,500,176      B2    3/2009 Thomson et al.
                                                                                               8,046,688      B2   1012011 Adams et al.
                                                                                               8,244,103      Bl * 8/2012 Shore.            G11B 27/34
(71)    Applicant: Mibblio, Inc., Brooklyn, NY (US)                                                                                            386/278
                                                                                               8,271,872 B2            912012 Salvucci
(72)    Inventors: David Leiberman, Brooklyn, NY (US);                                         8,704,069 B2 *          4/2014 Naik          GI0H 1140
                   Samuel Rubin, Brooklyn, NY (US)                                                                                             84/612
                                                                                               8,896,609 B2           1112014 Xu et al.
(73)    Assignee: MIBBLIO, INC., Brooklyn, NY (US)
                                                                                                                          (Continued)
( *)    Notice:        Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                                                    OTHER PUBLICATIONS
                       U.S.c. 154(b) by 43 days.
                                                                                        Musicstory: A personalized Music Video Creator; David A.
(21)    Appl. No.: 141708,805                                                           Shamma, Bryan Paredo, Kristian J. Hammond; Proceedings of the
                                                                                        13th Annual ACEM International Conference on Multimedia;
(22)    Filed:         May 11, 2015                                                     ACM,2005.
                                                                                                                          (Continued)
(65)                       Prior Publication Data
        US 2016/0336039 Al                 Nov. 17,2016
                                                                                       Primary Examiner - William Tran
(51)    Int. Cl.                                                                        (74) Attorney, Agent, or Firm - Robert W. Morris;
        H04N 5/93                     (2006.01)                                         Eckert Seamans Cherin & Mellott, LLC
        G11B 27/031                   (2006.01)
        H04N9/82                      (2006.01)
        G11B 27/34                    (2006.01)                                         (57)                              ABSTRACT
        H04N 21/43                    (2011.01 )
        H04N 21/8547                  (2011.01 )                                       Systems and methods for creating music videos synchro-
(52)    U.S. Cl.                                                                       nized with an audio track are provided. In some embodi-
        CPC ............ G11B 27/031 (2013.01); G11B 27/34                             ments' an audio track may be selected and one or more video
                  (2013.01); H04N 9/8211 (2013.01); H04N                               takes may be captured while the selected audio track plays.
               21/4307 (2013.01); H04N 21/8547 (2013.01)                               The video takes may be analyzed while they are captured to
(58)    Field of Classification Search                                                 determine, for example, a video intensity level and/or a
        CPC ... GliB 2220/90; GliB 27/034; GliB 27/34;                                 number of faces recognized within each take. By capturing
                                        GliB 27/024; GliB 27/036                       the video takes with the audio track, the video takes may be
        USPC .......................................................... 386/285        synchronized to the audio tracks so that they are in time with
        See application file for complete search history.                              one another. Portions or subsets of the video takes may be
                                                                                       paired or matched with certain sections of the audio track
(56)                      References Cited                                             based on, for example, the audio characteristics for a par-
                  U.S. PATENT DOCUMENTS                                                ticular section and video characteristics of a particular take.

       5,265,248 A         1111993 Moulios et al.
       7,026,536 B2         4/2006 Lu et al.                                                                19 Claims, 17 Drawing Sheets


                                                                                                                      /1/700



                                           TAKE: 3      TAKE: 1 TAKE: 2 TAKE: 1       TAKE: 2 TAKE: 3       TAKE: 1 TAKE: 3
                                           TIME: 00:00 TIME:    TIME:   TIME: 01:00   TIME:   TIME: 02:00   TIME:   TIME: 03:00
                                                 ·00:30  00:30    00:50       01:30     01:30       02:40     02:40       03:36
                                                         00:50    01:00                 02:00                 03:00
                                           712         722      I32     742           ~        m            Z6Z     Z6Z




                                     760
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 3 of 34


                                                            US 9,691,429 B2
                                                                      Page 2


(56)                     References Cited                                                   OTHER PUBLICATIONS

                U.S. PATENT DOCUMENTS                                      Creating Music Videos Using Automatic Media Analysis; Jonathan
                                                                           Foote, Matthew Cooper, and Andreas Girgensohn; Proceedsings of
 200210035475 Al     *    3/2002 Yoda ....................... GI0L 15/24
                                                                 704/270   the 10th International Conference on Multimedia; ACM, 2002.
 2004/0060070 Al          3/2004 Mizushima                                 MuViSync: Realtime Music Video Alignment; R. Macrae, X.
 2005/0143915 Al     *    6/2005 Odagawa.                   G08G 110962
                                                                 7011443   Anguera, N. Oliver; 2010 IEEE International Conference on Mul-
 2005/0190199 Al          912005 Brown et al.                              timedia and Expo (ICME), 534-9, 2010; ISBN-13: 978-1-4244-
 2006/0288849 Al     *   1212006 Peeters                    GI0H 110008    7491-2; DOl: 10.1109/ICME.2010.5583863; Conference: 2010
                                                                  84/616
 2008/0037953 Al     *    212008 Kawamura                     H04N 5/783   IEEE International Conference on Multimedia and Expo (ICME),
                                                                 386/343   Jul. 19-23, 2010, Suntec City, Singapore; Publisher: IEEE,
 2008/0055469 Al     *    3/2008 Miyasaka                     GlOH 11368   Piscataway, NJ, US.
                                                                 348/521
 200910164034   Al        6/2009 Cohen et al.                              Cati Dance: Self-Edited, Self-Synchronized Music Video; Tristan
 201010290538   Al       1112010 Xu et al.                                 Jehan, Michael Lew, and Cati Vaucelle; ACM SIGGRAPH 2003
 201210316660   Al       1212012 Luo et al.
                                                                           Sketches & Applications. ACM, 2003.
 2013/0330062   Al   *   1212013 Meikle.                       H04N9/87
                                                                 386/285   Dubsmash by Mobile Motion GmbH; https:llitunes.apple.comiapp/
 2014/0160250 Al     *    6/2014 Pomerantz.               H04N 5/23229     dubsmashlid918820076 retrieved on May 11, 2015.
                                                                  348/47
                                                                           Video Star by Frontier Design Group; https:llitunes.apple.comius/
 2014/0317480 Al         1012014 Chau et al.
                                                                           app/video-starlid438596432?mt~8 retrieved on May 11, 2015.
 2014/0320697 Al         1012014 Lanuners et al.
 2015/0050009 Al     *    212015 Svendsen.                   G11B 27/036
                                                                 386/280   * cited by examiner
     Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 4 of 34


u.s. Patent                     Juo.27,2017        Sheet 1 of 17               US 9,691,429 B2




                                     [     PROCESSOR(S)            r~102


                                     I
                                               MEMORY
                                                                   t--  104



                                     I
                                               STORAGE             ~106
                                         COMMUNICATIONS
                                            CIRCUITRY              ------108


                             INPUT INTERFACE           OUTPUT INTERFACE
   110 ...........
                     -- -l     CAMERA(S)
                                               I      I      DISPLAY
                                                                                r- -r-        120


   112       -               MICROPHONE(S)
                                                      I     SPEAKERS
                                                                                ~   r-
                                                                                          ~


                                                                                              122

   114     - ""- -           EXTERNAL DEVICE
                                                                                    r--   ----118
                                  INPUT
   116


                                               FIG. 1
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 5 of 34


u.s. Patent       Juo.27,2017      Sheet 2 of 17       US 9,691,429 B2




                           Projects
                                                        /1/'200

    202




                                                      206

     208---


                          SONG 1                        210a    210

    212
                        [ SONG 7        ]lillJ         210b


                            FIG.2
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 6 of 34


u.s. Patent              Jun. 27, 2017    Sheet 3 of 17            US 9,691,429 B2




                                                                         /1-/300


                                         Songs            Cancel
                                                                   @1
                                                                   A
                                                                   B
    302a-----",'-Ii'
                       ~@                                          C
                                                                   D
                                                                   E              304
                                                                         ~

                 -I       SONG2
                                                          l®-t     I     i. ~

    302c-~_
                    .[    SONG3                           I@       J
                                                                   K
                                                                   L
                                                                   M
    302d~"--'II
                       ~@                                          N
                                                                   0
                                                                                    306
                                                                   p
                                                                             l/
                 -j       SONGS                           I@       Q
                                                                   R
                                                                   s
                                                                   T
    302f ----..,.
                 -[       SONGS                           I@       u
                                                                   V
                                                                   w
                                                                   X
    302g--,_
                    ~I    SONG?                           I@       y
                                                                   Z
                                                                   JJ.
                                                                   it
                                                                         ~   ';




                                         FIG.3A
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 7 of 34


u.s. Patent       Jun. 27, 2017   Sheet 4 of 17              US 9,691,429 B2




                                                             ~50


                            SELECT SONG
                              DURATION



                    ',,,"                         ',,,"
                    ,,                             ,,
                                                   ,
                                                  :,, 3:35
   360


     362                                                     364




                              FIG. 38
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 8 of 34


u.s. Patent       Juo.27,2017     Sheet 5 of 17        US 9,691,429 B2




                                                      /V400
  404-

   402
                 SONG 2




   406                                                          408




                                FIG.4
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 9 of 34


u.s. Patent       Juo.27,2017      Sheet 6 of 17       US 9,691,429 B2




                                                               /'1./500
                                                                   502
                  Normal                           Start   -




     508                                               .-------1---506




                                FIG.5A

   550         504                                   502
     ~




                                ~
     518                                    \
                                FIG. 58
                       Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 10 of 34




                                                                                                       e•
                                                                                                       7Jl
                                                                                                       •
600~                                620~                             640~                              ~
                                                                                                       ~
                                                                                                       ~
                                                      628                                       648    ~



              CAPTURE VIDEO                                                     CAPTURE VIDEO
                                                                                                       =
                                                                                                       ~




                                                                                                       2-
                                                                                                       ?
660                                                                                                    N
                                    660                                                               ~-....l
                                                                                                       N
                                                                                                       o
                                                                                                       ....
                                                                                                       -....l




606                                 606                                                                rFJ
                                                                                                       =-
                                                                                                       ('D

                                                                                                       .....
                                                                                                       ('D


                                                                                                       -....l


614                                 624                                                                ........
                                                                                                       o
                                                                                                       -....l
      00:10



                                                                                                       d
                                                                                                       rJl
       602                                602                             602                         ,,'..c
                                                                                                       0'1
               FIG. 6A        612               FIG. 68        626               FIG.6C         646    '..c
                                                                                                      """'"
                                                                                                      ~
                                                                                                       N
                                                                                                       '..c

                                                                                                       =
                                                                                                       N
                       Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 11 of 34




                                                                                                                    e•
                                                                                                   /(/700           7Jl
                                                                                                                    •
                                                                                                                    ~
                                                                                                                    ~
         710
                            7~                                                                                      ~
                                                                                                                    ~



      TAKE: 3         TAKE: 1 TAKE: 2 TAKE: 1                     TAKE: 2 TAKE: 3        TAKE: 1 TAKE: 3
                                                                                                                    =
                                                                                                                    ~




      TIME: 00:00     TIME:   TIME:    TIME: 01 :00               TIME:   TIME: 02:00    TIME:   TIME: 03:00
            -00:30      00:30   00:50        01 :30                 01:30       02:40      02:40       03:36   I    ~
                                                                                                                    =
                                                                                                                    ?
                        00:50   01 :00                              02:00                  03:00                    N
                                                                                                                   ~-....l

      712            1722            1732         1742           1752      1772         1782    1792                N
                                                                                                                    ....
                                                                                                                    0
                                                                                                                    -....l


                      726            1736         1746           1756      1776   A~                                rFJ
                                                                                                                    =-
                                                                                                                    ('D

                                                                                                                    .....
                                                                                                                    ('D

                                                                                                                    QO

                                                                                                                    ........
                                                                                                                    0



        ~~~-::=::I
        TAKE: 3
                       II   ~   \•
                     TAKE: 1 TAKE: 2
                                     IWI" \A \~
                                             \    I      1((
                                                      TAKE: 2
                                                                 I
                                                                 TAKE: 3
                                                                           l~l'~I~~l
                                                                            TAKE: 3 TAK~ 1 TAKE: 3
                                                                                                                    -....l




                                                                                                                    d
                                                                                                                    rJl
760                                                                                                                ,,'..c
                                                                                                                    0'1
                                                                                                                    '..c
                                                                                                                   """'"
                                                                                                                   ~
                                                               FIG.7A                                               N
                                                                                                                    '..c

                                                                                                                    =
                                                                                                                    N
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 12 of 34


u.s. Patent        Juo.27,2017             Sheet 9 of 17                      US 9,691,429 B2




                       a
                       a                         IIlIlllIlll
                                                 I:IjttJilru!
                       0                         ttU.UII
                       C0                        IIlIIUII
                                                 IliIIUIi
           N           C0                        III III III

           a                                     IliIIHII



           ~~
                                                 Ilillllllll
                                                 III III III
                                                 IliIIHII
                                                 III III III
                                                 lUI III
                                                 IIlIlllIlll
                                                 ~~ilru:t
                                                 !['U1Hr:u
                                                 III III III
                                                 Ililllllll
                                                 IIlIllIlll
                                                 Ilillllll
                                                 IIlIlllIlll
                                                 III III III
                                                 Ililllllll
                                                 III III III
                                                 Ililllllll
                                                 IIlIllIlll
                                                 III III III
                                                 IIlIlllIlll
                                                 ~~ru:t
                                                 !['U1Hr:u
                                                 III III III
                                                 Ililllllll
                                                 IIlIllIlll
                                                 Ilillllll
                                                 ttU.UII
                                                 I:IjttJilru!                   CO
                                                 !['U1Hr:u
                                                 III III III                    f'..
                                                 Ilillllll
                                                 IIlIllIlll
                                                 III III III
                                                 IIlIlllIlll
                                                 l:Ij~ill1:l't
                                                                                0
                                                 !['U1Hr:u
                                                 ~~ru:t
                                                                                LL
                                                 Ilillllll
                                                 IIlIllIlll
                                                 III III III
                                                 IIlIllIlll
                                                 l:Ij~ill1:l't

                                                 ~tpJElI

                                                 III III III
                                                 Ilillllll
                                                 III III III
                                                 Ilillllll
                                                                       "'0
                                                 IIlIlllIlll
                                                                        Q)
                                                 III III III     "'0   fj')
                                                 Ilillllll       Q)     :.1
                                                 IIlIllIlll      (f)    C
                                                 Ilillllll
                                                 IIlIlllIlll     =>    :::>
                                                 III III III
                                                 IIlIlllIlll      II    I!
                                                 ~~ru:t
                                                 Ilillllll




                       0
                       0
                                                 IIlIlllIlll
                                                 III III III
                                                 !['U1Hr:u
                                                 ~~ru:t
                                                 Ilillllll
                                                 III III III
                                                                       D
                  Q)
                    a                            Ilillllll

                 E a                             IIlIllIlll
                                                 l:Ij~ill1:l't


                 f- a                (\j
                            '!""""         C0
                                                    0
                             Q)      Q)    Q)
                            .Y       .Y    .Y     ""0
                                                   :::J
                            ~        ~     ~      «
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 13 of 34


u.s. Patent       Jun. 27, 2017    Sheet 10 of 17      US 9,691,429 B2




                                                           802
               SELECT AN AUDIO TRACK


                                                           804
               SELECT A DURATION FOR
                  THE AUDIO TRACK


           CAPTURE VIDEO TAKES WHILE
              PLAYING AUDIO TRACK




                        FINISHED
                       CAPTU RI NG         )-N_O_ _   -----!


                          VIDEO
                         TAKES?

                                  YES       810


               CREATE MUSIC VIDEO
           FEATURING AUDIO TRACKS AND
              AT LEASE A SUBSET OF
                 THE VIDEO TAKES


                         FIG. SA
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 14 of 34


u.s. Patent       Juo.27,2017     Sheet 11 of 17         US 9,691,429 B2




                                              850
                                          /                     856
                                                                ;
                             ~852
    ANALYZE AUDIO TRACK                       ANALYZE VIDEO TAKES


         DETERMINE        ~854                  DETERM!NE
   AUDIO INTENSITY LEVELS                 VIDEO INTENS!TY LEVELS
      OF AUDIO TRACK                          OF VIDEO TAKES



                                    860
                                    ;
                     PAIR SECTIONS OF AUDIO
                    TRACK WTIH PORTIONS OF
                      VIDEO TAKES BASED ON
                        DETERMINED AUDIO
                      INTENS!TY LEVELS AND
                           DETERMINED
                     VIDEO INTENSITY LEVELS



                             FIG. 88
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 15 of 34


u.s. Patent          Jun. 27, 2017   Sheet 12 of 17           US 9,691,429 B2



              900
                 ~
                                                      908b
              908a                                    902b
                                                       908e
                                                       902e
              906


                          AKE 1
               904
                                FIG. 9A


                                               920
                                              ~
               928b------~



               928a'-!'--"'8
                                                         922a-h


              928d


                         9289                928e 928h
                                 FIG. 98
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 16 of 34


u.s. Patent       Juo.27,2017           Sheet 13 of 17                US 9,691,429 B2




                                                         940
                                                  /L-/
                                    CAPTURE VIDEO

                                                                948

                                                .---- 942
                   946


                               AKE3
                   944
                                     FIG.9C




                                                               970e
                             970b                   970a              970b 970a



                         ,                                 I
                                                           I                    ,




                   \)                  t:\~'(\~
                   944       904         944        904           924 \         \
                                                          944             904       944
                                     FIG.9D
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 17 of 34


u.s. Patent       Jun. 27, 2017       Sheet 14 of 17         US 9,691,429 B2



                                                       980
                                                  /
                                                             ~   982
                SELECT AN AUDIO TRACK

                                  t
                                                             ~ 84
                CAPTURE A PLURALITY OF
                     VIDEO TAKES

                                  +                          ~'  986
           DETERMINE A NUMBER OF FACES
           WITHIN EACH VIDEO TAKE WHILE
            CAPTURING THE VIDEO TAKES

                                  +
           PAIR AT LEAST A SUBSET OF THE
              PLURALITY OF CAPTURED
                                                             ~   988
           VIDEO TAKES TO THE SELECTED
            AUDIO TRACK BASED ON THE
           DETERMINED NUMBER OF FACES
               WITHIN THE VIDEO TAKES

                                  +
            CREATE MUSIC VIDEO INCLUDING
                                                             ~:  990
              THE SUBSET OF VIDEO TAKES
                SYNCHRONIZED TO THE
                SELECTED AUDIO TRACK


                           FIG.9E
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 18 of 34


u.s. Patent       Juo.27,2017           Sheet 15 of 17                                US 9,691,429 B2




                    i00\)..      d1-Z d1                   k:            i002
     1ooo~1--1-----"'-,V~--7~"..--~r~-------l
                                1002
                             FIG.10A




        1024
                                                          1024




     1040~




                        t1             t2            t1             t2                t1
                                            iII»!.         iII»!.        -110-1 ...        -110-1




                                                                                      1062
                                FIG. 100
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 19 of 34


u.s. Patent       Jun. 27, 2017   Sheet 16 of 17       US 9,691,429 B2




                   RECEIVE AUDIO INPUT VIA              ~  1082
                  AN AUDiO INPUT iNTERFACE

                                  +                        1084
              RECORD THE RECEIVED AUDIO ON              ~

                     A USER DEVICE

                                  t
                                                        ~~086
              DETERMINE THAT THE RECORDED
              AUDIO INCLUDES AT LEAST ONE OF
                   A VOCAL PHRASE AND A
                      MELODIC PHRASE

                                  t
               PAIR AT LEAST A PORTION OF AT
                LEAST ONE OF A PLURALITY OF                1088
                                                        ~
               CAPTURED VIDEO TAKES TO THE
               RECORDED AUDIO BASED ON THE
                 DETERMINED VOCALAND/OR
                 MELODIC PHRASE WHILE THE
                 VIDEO TAKES ARE CAPTURED

                                  t
              GENERATE A MUSIC VIDEO INCLUDING
               THE RECORDED AUDIO TRACK AND
                 AT LEAST THE PORTION OF THE
                                               ~1090
                AT LEAST ONE OF THE PLURALITY
                  OF CAPTURED VIDEO TAKES
                     SYNCRONIZED TO THE
                    RECORDED AUDIO TRACK

                            FIG.10E
    Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 20 of 34


u.s. Patent                    Jun. 27, 2017        Sheet 17 of 17                  US 9,691,429 B2




                                                                           /l/1100

                                      RECORD AN
                                     AUDiO TRACK



       1102 ........._------            EMPO: 90Bpm
      11 04      ""'+-_ _                ey: Aminor


      1106


                        00 :00 ..... ,"""', ........ ,"""', ......... ,"" ,00 :56


      1108




                                               FIG. 11
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 21 of 34


                                                    US 9,691,429 B2
                              1                                                                      2
    SYSTEMS AND METHODS FOR CREATING                                   the ability to transition to different video takes for different
    MUSIC VIDEOS SYNCHRONIZED WITH AN                                  portions of an audio track is limited, if at all possible.
               AUDIO TRACK                                                In yet another instance, music videos have been created
                                                                       that include only a small portion or snippet of the audio track
               FIELD OF THE INVENTION                                  with an individual capturing a single video for that portion
                                                                       of the audio track. For example, a user may select a song to
   Various embodiments described herein generally relate to            form a music video for, and create a music video based on
systems and methods for creating music videos. In particu-             the song's verse or chorus. This may lead to short, dull, and
lar, music videos may be created including portions of one             unprofessional music videos as the music video may become
or more video takes that are automatically synchronized to        10   nothing more than a video clip for a small tidbit of a song.
an audio track.                                                           Thus, in light of some of the aforementioned problems, it
                                                                       would be beneficial for there to be systems, methods, and
         BACKGROUND OF THE INVENTION                                   non-transitory computer readable mediums that allow a user
                                                                       to create a professional style music video using portions of
                                                                  15   multiple videos takes taken at different times and at different
   Music videos, whether they involve famous musicians or
                                                                       locations that are automatically synchronized to a selected
independent artists, are fun and creative mediums for shar-
                                                                       audio track. Furthermore, it would be beneficial for there to
ing one's music and musical style with the world. While
                                                                       be systems, methods, and non-transitory computer readable
most music videos, at least historically, were created in              medium that allow video takes to be paired with an audio
support of established musicians for marketing purposes, the      20   track such that sections of the audio track having various
enhanced capabilities of mobile devices allows almost any              intensity levels or dynamics are matched with suitable
individual to record and edit music, as well as capture video,         portions of the video takes.
all using one device. Individuals, whether an experienced
musician or a novice, young or old, now have the ability to                        SUMMARY OF THE INVENTION
create their own music videos using such devices.                 25
   Although music videos often include an individual's own                This generally relates to systems, methods, and non-
music, it is also possible for music videos to be created based        transitory computer readable mediums for creating music
on an individual's favorite or a popular song. While there are         videos that are synchronized to an audio track.
presently some applications of this concept, most of these                In one exemplary embodiment, a method for creating a
applications have several inherent drawbacks.                     30   music video where an audio track is synchronized with a
   In one instance, music videos have been created where an            plurality of video takes is described. An audio track, such as
audio track plays in the background while a single video is            a song, may be selected. For example, a user may select a
captured or recorded. This, however, creates an extremely              song stored on their user device, in a music library on an
poor quality music video as there is no visual transition              external device, or on a music server. A plurality of video
between various parts of the audio track. For example, a          35   takes may be captured also using the user device. While the
single video take may be used for the audio track's verse and          plurality of video takes are being captured, they may also be
chorus. This leads to extremely unprofessional looking                 synchronized with the selected audio track. The synchroni-
music videos that, while potentially entertaining, are aes-            zation allows for the captured video takes to be aesthetically
thetically inferior to professional quality music videos,              and/or musically synchronized with an appropriate section
which may use multiple video takes captured at one or more        40   or sections of the audio track. A music video may then be
locations.                                                             created including the audio track and at least a subset of the
   Another instance of music videos being created focuses              plurality of video takes that are already synchronized to the
on a linear application of a video and audio track. For                selected audio tracks. For example, portions of one or more
example, a single video take may be captured and multiple              captured video takes may be matched to certain sections of
end points may be applied to that video. However, this            45   the audio track based on the audio track's audio intensity
application is extremely limited in that it does not allow a           levels and/or a particular video take's video intensity.
user to use multiple video, and, as such, does not allow the              In another exemplary embodiment, a user device includ-
user to apply multiple end points to the multiple videos.              ing at least one audio input component, at least image
Furthermore, in order to have different locations in the music         capturing component, memory, and at least one processor is
video, a user would need to visit multiple locations in           50   described. The memory may store an audio track recorded
chronological order and capture video at each location. The            using the at least one audio input component and a plurality
editing of the video takes captured at each location would             of video takes captured by the at least one image capturing
then only present the locations in the order that they were            component. For example, a user may record an audio track
visited. This, as mentioned previously, creates a music video          using their user device's microphone as well as record video
that is unprofessional in appearance, as professional music       55   takes using one or more cameras resident on the user device.
videos may have varying locations throughout the music                 The at least one processor of the user device may then
video.                                                                 determine a vocal and/or melodic phrase within the recorded
   In another, somewhat similar, instance, music videos have           audio track, and synchronize at least a portion of one or more
been created where a user is required to capture video of              captured video takes to the recorded audio track based on the
another individual within a silhouette. A generic silhouette is   60   determined vocal and/or melodic phrase while the at least
overlaid on the user's display and, while the user records             one of the plurality of video takes is captured.
video, the individual being recorded must stay generally                  In yet another exemplary embodiment, another method
within the bounds of the silhouette. While this may expand             for creating a music video is described. An audio track may
the manipulative aspects of the video, the user is unfortu-            be selected and a plurality of video takes may be captured.
nately constrained to be within one particular area, and does     65   A number of faces within each video take of the captured
not have a free range of motion to fully capture any desired           video takes may be determined while the plurality of video
action. Furthermore, as the user is bound by the silhouette,           takes are being captured. Also while the plurality of video
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 22 of 34


                                                    US 9,691,429 B2
                              3                                                                      4
takes are being captured, at least a subset of the plurality of        number of faces determined to be within the video takes in
captured video takes may be synchronized to the selected               accordance with various embodiments;
audio track based on the number of faces determined to be                 FIGS. 10A-D are illustrative diagrams of various vocal
within each video take. A music video may then be created              and melodic indicators and phrases for use as transition
including the selected audio track and at least the subset of          points between video takes for a music video synchronized
the plurality of captured video takes synchronized to the              to an audio track in accordance with various embodiments;
selected audio track.                                                     FIG. 10E is an illustrative flowchart of a process for
   In still yet another exemplary embodiment, a user device            creating a music video including various video takes syn-
including memory for storing a plurality of video takes, at            chronized to a recorded audio track based on a determined
least one image capturing component, and at least one             10
                                                                       vocal and/or melodic phrase within the audio track in
processor is described. The at least one processor is operable         accordance with various embodiments; and
                                                                          FIG. 11 is an illustrative diagram of a user interface for
to receive a selection of an audio track from the plurality of
                                                                       recording an audio track to be used for creating a music
audio tracks stored in memory. The audio track may then
                                                                       video in accordance with various embodiments.
play and, while playing, at least one video take may be           15
captured using the at least one image capturing component.                       DETAILED DESCRIPTION OF THE
The at least one captured video take may be synchronized to                               INVENTION
the selected audio track while the selected audio track plays.
A music video may then be generated that includes the                     The present invention may take form in various compo-
selected audio track and at least a subset of the at least one    20   nents and arrangements of components, and in various
video take that is already synchronized to the selected audio          techniques, methods, or procedures and arrangements of
track.                                                                 steps. The referenced drawings are only for the purpose of
                                                                       illustrated embodiments, and are not to be construed as
      BRIEF DESCRIPTION OF THE DRAWINGS                                limiting the present invention. Various inventive features are
                                                                  25   described below that can each be used independently of one
   The above and other features of the present invention, its          another or in combination with other features. Furthermore,
nature and various advantages will be more apparent upon               in at least some embodiments, like referenced numerals refer
consideration of the following detailed description, taken in          to like parts throughout.
conjunction with the accompanying drawings in which:                      FIG. 1 is an illustrative block diagram of a user device in
   FIG. 1 is an illustrative block diagram of a user device in    30   accordance with various embodiments. User device 100, in
accordance with various embodiments;                                   some embodiments, may correspond to any electronic
   FIG. 2 is an illustrative diagram of a user interface               device or system. Various types of user devices include, but
displayed on a user device in accordance with various                  are not limited to, portable media players, cellular tele-
embodiments;                                                           phones or smart phones, pocket-sized personal computers,
   FIGS. 3A and 3B are illustrative diagrams of user inter-       35   personal digital assistants ("PDAs"), desktop computers,
faces displayed on a user device for selecting an audio track          laptop computers, tablet computers, and/or electronic acces-
in accordance with various embodiments;                                sory devices such as smart watches and bracelets. User
   FIG. 4 is an illustrative diagram of a user interface               device 100 may communicate with one or more additional
displayed on a user device presenting a selected audio track           user devices, networks, and/or servers. For example, user
for a music video to be created in accordance with various        40   device 100 may send text messages to other user devices
embodiments;                                                           across a network, or user device 1 00 may access one or more
   FIGS. 5A and 5B are illustrative diagrams of various user           websites located on a server.
interfaces displayed on a user device for capturing video                 User device 100, in some embodiments, may include one
takes for a music video to be created in accordance with               or more processors 102, memory 104, storage 106, commu-
various embodiments;                                              45   nications circuitry 108, an input interface 110, and an output
   FIGS. 6A-C are illustrative diagrams of various user                interface 118. In some embodiments, input interface 110
interfaces displaying video takes being captured by a user             may include one or more cameras 110 or other image
device for a music video in accordance with various embodi-            capturing components, one or more microphones 112 or
ments;                                                                 other audio capturing components, and one or more external
   FIGS. 7A and 7B are illustrative diagrams of a created         50   device inputs 116. Further, in some embodiments, output
music video including a plurality of captured video takes              interface 118 may include display 120 and one or more
synchronized to selected audio track in accordance with                speakers 122 or other audio output components. Persons of
various embodiments;                                                   ordinary skill in the art will recognize that user device 100
   FIGS. 8A and 8B is an illustrative flowchart of a process           may include any number of components, and one or more
for creating music videos in accordance with various              55   additional components or modules may be added or omitted
embodiments;                                                           without deviating from the scope of the present disclosure.
   FIGS. 9A-C are illustrative diagrams of user interfaces             Additionally, one or more components may be combined or
including various video takes having a number of faces or              separated, and multiple instances of various components are
images determined to be within the video takes in accor-               also possible, however only one of each component is shown
dance with various embodiments;                                   60   within user device 100 for simplicity.
   FIG. 9D is an illustrative diagram of various sections of              Processor(s) 102 may include any suitable processing
a selected audio track's waveform synchronized with por-               circuitry, such as one or more processors, capable of con-
tions of video takes based on the number of faces determined           trolling the operations and functionality of user device 100.
to be within each video take in accordance with various                In some embodiments, processor(s) 102 may facilitate com-
embodiments;                                                      65   munications between various components within user
   FIG. 9E is an illustrative flowchart of a process for               device 100. For example, processor(s) 102 may cause output
synchronizing video takes to an audio track based on a                 interface 118 to perform an associated output in response to
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 23 of 34


                                                   US 9,691,429 B2
                             5                                                                    6
one or more inputs being detected by input interface 110.               Microphone(s) 114 may be any component capable of
Processor(s) 102 may run an operating system for user                detecting and/or receiving audio signals. For example,
device 100, applications resident on user device 100, firm-          microphone(s) 114 may include one or more sensors for
ware applications, media application, and/or any other type          generating electrical signals and circuitry capable of pro-
of application, or any combination thereof function on, or in        cessing the generated electrical signals. In some embodi-
conjunction with, user device 100.                                   ments, user device 100 may include multiple instances of
    Memory 104 may include any suitable form of memory,              microphone 114, such as a first microphone and a second
such as cache memory, semi-permanent memory (e.g.,                   microphone. In some embodiments, user device 100 may
RAM), or any other memory type, or any combination of. In            include multiple microphones capable of detecting various
some embodiments, memory 104 may be used in place of            10   frequency levels (e.g., high/low-frequency microphones).
and/or in addition to an external memory or storage unit or          Furthermore, in some embodiments, one or more external
device for storing data on user device 100.                          microphones may be connected to user device 100 and may
    Storage 106 may include one or more storage mediums.             be used in conjunction with, or instead of, microphone(s)
Various types of storage mediums include, but are not                114.
limited to, hard drives, solid state drives, flash memory,      15      External device input 116 may correspond to any input
permanent memory (e.g., ROM), or any other storage type,             interface or set of input interfaces capable of receiving
or any combination thereof. Any form of data or content may          inputs from an external device. For example, one or more
be stored within storage 106, such as photographs, music             external microphones, as described above, may be coupled
files, videos, contact information, applications, documents,         to user device 100 through external device input 116. As
or any other file type, or any combination thereof.             20   another example, a user may couple an electric guitar,
    In some embodiments, memory 104 and storage 106 may              drums, and/or keyboard to user device 100 via external
be combined into a single component. For example, a single           device input 116. However, it is also possible for a user to
memory component may include memory and storage func-                couple one or more external devices, such as a guitar or
tions. In other embodiments, multiple instances of memory            keyboard, to an external musical interface (e.g., a mixing
104 and/or storage 106 may be present, however it is also       25   board or computer), which in turn may couple to user device
possible for memory 104 and/or storage 106 to be external            100 via external device input 116.
to user device 100. For example, one or more files may be               Output interface 118 may include any suitable mechanism
stored remotely on an external hard drive or on a cloud              or component for generating outputs from a user operating
storage provider. However, persons of ordinary skill in the          user device 100. For example, display 120 may, in some
art will recognize that the aforementioned scenarios are        30   embodiments, present content to a user on user device 100.
merely examples.                                                     Display 120 may be any size or shape, and may be located
    Communications circuitry 108 may include any circuitry           on one or more regions/sides of user device 100. For
capable of connecting user device 100 to one or more                 example, display 120 may fully occupy a first side of user
additional devices (e.g., laptop computers, smartphones,             device 100, or display 120 may only occupy a portion of a
etc.), one or more networks (e.g., local area networks          35   first side of user device 100. Various display types include,
("LAN"), wide area networks ("WAN"), point-to-point net-             but are not limited to, liquid crystal displays ("LCD"),
works, etc.), and/or one or more servers (e.g., file manage-         monochrome displays, color graphics adapter ("CGA") dis-
ment systems, music directories, etc.). Communications               plays, enhanced graphics adapter ("EGA") displays, vari-
circuitry may support any suitable communications protocol           able graphics array ("VGA") displays, 3-D displays, high-
including, but not limited to, Wi-Fi (e.g., 802.11 protocol),   40   definition ("HD") displays, or any other display type, or any
Bluetooth®, radio frequency systems (e.g., 900 MHz, 1.4              combination thereof.
GHz, and 5.6 GHz communications systems), infrared,                     In some embodiments, display 120 may be a touch screen
GSM, GSM plus EDGE, CDMA, quadband, LTE, VOIP, or                    and/or an interactive touch sensitive display screen. For
any other communications protocol, or any combination                example, display 120 may be a multi -touch panel coupled to
thereof.                                                        45   processor(s) 102, and may include one or more capacitive
    Input interface 110 may include any suitable mechanism           sensing panels. In some embodiments, display 120 may also
and/or component for receiving inputs from a user operating          correspond to a component, or portion, of input interface
user device 100. For example, input interface 110, in one            110, as it may recognize and one or more touch inputs. For
embodiment, includes one or more cameras 112. Cameras                example, in response to detecting certain touch inputs on
112 may correspond to any suitable image capturing com-         50   display 120, processor(s) 102 may execute one or more
ponent capable of capturing images and/or video. For                 functions for user device 100 and/or may display certain
example, camera 112 may capture photographs, sequences               content on display 120.
of photographs, rapid shots, videos, or any other type of               Speakers 122 may correspond to any suitable mechanism
image, or any combination thereof. In some embodiments,              for outputting audio signals. For example, speakers 122 may
cameras 112 may be capable of capturing high-definition         55   include one or more speaker units, transducers, or arrays of
("HD"), 3-D, and/or panoramic images and/or videos. In               speakers and/or transducers capable of broadcasting audio
some embodiments, cameras 112 may include one or more                signals and/or audio content to an area where user device
filters or settings for images and/or video that may be              100, or a user, may be located. In some embodiments,
captured by cameras 112 (e.g., black and white, monochro-            speakers 122 may correspond to headphones or ear buds
matic, fades, slow-motion, etc.). In some embodiments, user     60   capable of broadcasting audio directly to a user. In yet
device 100 may include multiple instances of camera 112.             another embodiment, one or more external speakers may be
For example, user device 100 may include a front-facing              connected to user device 100 (e.g., via external device input
camera and a rear-facing camera. In some embodiments, one            116), and may serve to provide audio content to a user
or more additional image capturing components, such as a             associated with user device 100.
zoom or add on filter, may be used in connection with, or       65      FIG. 2 is an illustrative diagram of a user interface
instead of, camera 112 to aid in capturing images and/or             displayed on a user device in accordance with various
videos.                                                              embodiments. User interface 200, in some embodiments, is
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 24 of 34


                                                     US 9,691,429 B2
                              7                                                                      8
displayed on a display screen, such as display 120 of user                Audio track 302b may be represented by a waveform 360,
device 100. User interface 200 may include project button              as seen in user interface 350 of FIG. 3B. Waveform 360 may
202. A user may select project button 202, in some embodi-             highlight to the user various sections of audio track 302b and
ments, to begin a process of making a music video (de-                 a corresponding audio intensity level for those sections. For
scribed in more detail below).                                         example, sections corresponding to an audio track's chorus
   In some embodiments, user interface 200 may include                 may be louder than sections corresponding to the audio
project section 210 including already formed or started                track's verse. The user may select a starting point for the
projects 210a and 210b. Each of projects 210a and 210b                 selected audio track by moving starting bar 362 about
include a song title 208, for which the corresponding proj-            waveform 360. Where the user places starting bar 362 on
ect's music video is based on. For example, a user may have       10   waveform 360 would then correspond to a beginning of the
previously created a music video based on a song entitled              section of audio track 302b that would be used for the
"Song 1". Each project 210a and 210b may also include a                created music video. Similarly, ending bar 364 may be
delete button 206 and an edit button 204. When a user selects          placed at any point on waveform 360, and would correspond
edit button 204 for a particular project, the user may be taken   15   to an end of the section of audio track 302b to be used for
into that project's workspace, and may have the option to              the created music video. In some embodiments, beginning
edit the project in one or more ways, which will be described          bar 362 and ending bar 364 may initially be located at the
in greater detail below. A user may also choose to delete a            beginning and end, respectively, of audio track 302b. In this
certain project or projects by selecting delete button 206. For        particular scenario, the user may choose to not move begin-
example, a user may be unsatisfied with a particular music        20   ning and end bars 362 and 364, in which case the selected
video they created in one of projects 210a and 210b, and               portion of audio track 302b used for creating the music video
may choose to delete that project. User interface 200 may              would be the entire audio track.
also include preview window 212 for each project 210a,                    FIG. 4 is an illustrative diagram of a user interface
210b. Preview window may present a clip or sample of the               displayed on a user device presenting a selected audio track
created music video from each of projects 210a and 210b so        25   for a music video to be created in accordance with various
that a user may see, prior to editing or deleting a particular         embodiments. User interface 400, in some embodiments,
project, what the music video will look like. This way, a user         may include a listing of audio tracks that have been selected
may be able to familiarize themselves with the music video             by a user to be used for a music video that will be created.
for a specific project to determine whether or not further             For example, a user may select an audio track, such as audio
edits are needed and/or the music video should be deleted.        30   track 302b of FIG. 3A, and that audio track may be dis-
   FIGS. 3A and 3B are illustrative diagrams of user inter-            played within user interface 400 at listing 402. In response
faces displayed on a user device for selecting an audio track          to selecting audio track 302b, in some embodiments, various
in accordance with various embodiments. User interface 300             statistics may be extracted from selected audio track 302b
of FIG. 3A includes audio tracks 302a-g displayed therein,             (or any other audio track that is selected) when it is loaded
which are presented in response to a user selecting project       35   into listing 402. For example, a distribution, mean, skew, or
button 202 on user interface 200. Audio tracks 302a-g, in              any other statistic, or any combination thereof, may be
some embodiments, may be stored locally on user device                 extracted from the audio track in order to be used while
100 (e.g., in storage 106), or externally on an external user          creating the music video for the selected audio track.
device (e.g., a compact disc ("CD"), external hard drive,                 User interface 400 may also include return or back button
digital music player), or on a web based storage medium           40   404, which may allow a user to return back to user interface
(e.g., a cloud storage system or music server). A user may             300 or 350. In some embodiments, a user may wish to select
scroll through all the audio tracks available by scrolling             a different audio track from audio tracks 302a-g, and may
about user interface 300 in either direction of double-sided           use back button 404 to select a different audio track. For
arrow 306. For example, audio tracks 302a-g may be                     example, initially a user may have selected audio track 302b,
organized alphabetically, thus a user may view audio tracks       45   however at a latter point in time, the user may decide that
begiuning with a certain letter by scrolling upwards or                he/she wants to user audio track 302/, and may use back
downwards about a display (e.g., display 120) presenting               button 404 to return to user interface 300 to select audio
user interface 300 to view different audio tracks beginning            track 3021 In some embodiments, a user may seek to modifY
with different.                                                        a duration of the audio track they selected. For example, in
   User interface 300 may also include one or more addi-          50   user interface 350 of FIG. 3B, a user may have selected
tional pieces of information for each audio track such as a            beginning bar 362 to be at a first position and ending bar 364
duration for each audio track, a genre, an artist name, an             to be at a second position. At a latter point in time, however,
album name, or any other relevant information. For                     the user may decide that the duration of the selected audio
example, a user may select a certain audio track based on a            track from the first position to the second position is not
time that the audio track lasts. In some embodiments, each        55   correct and, by selecting back button 404, may return to user
audio track includes a selection button 304. When a user               interface 350 to modifY a position of beginning bar 362
presses selection button 304, that particular audio track will         and/or ending bar 364.
be selected as the basis for the music video that will be                 User interface 400 may also include video take button 406
created. For example, as seen in FIG. 3A, a user may select            and create music video button 408. After audio listing 402
audio track 302b by pressing selection button 304.                60   has loaded (e.g., one or more statistical values have been
   In some embodiments, in response to selecting an audio              extracted from the audio track), a user may select video take
track, a user may be able to select a section of the song that         button 406 to begin to capture video takes for a music video
the music video will be created for. For example, audio track          that will be created based on the selected audio track. After
302b may be 3 minutes 36 seconds long. A user may not                  a user has determined that all the video takes for the music
want to create a music video that is that long, and instead       65   video have been captured, the user may select create music
may select, for example, a 1 minute portion of audio track             video button 408 to create the music video based on the
302b as a basis for the music video that will be created.              selected audio track and the captured video takes.
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 25 of 34


                                                    US 9,691,429 B2
                              9                                                                    10
    FIGS. SA and 5B are illustrative diagrams of various user         a waveform of a selected audio track that may be playing
interfaces displayed on a user device for capturing video             while a user captures one or more images during the image
takes for a music video to be created in accordance with              capturing session. For example, in response to beginning an
various embodiments. User interface 500, in some embodi-              image capturing session, the selected audio track (e.g., from
ments, is an exemplary image capturing interface displayed            FIGS. 3A and 3B), may begin to play. Position bar 618 of
on a user device (e.g., user device 100) in response to a user        user interface 600 may show a current position of the
selecting video take button 406 of FIG. 4. For example, in            selected audio track as it plays. As an audio track progresses,
response to selecting video take button 406 of user interface         position bar 618 will move to various positions along
400, camera 112 on user device 100 may open or begin                  waveform 660 to indicate a current position within the audio
operating, and images that may be captured by camera 112
                                                                 10   track. User interface 620 includes position bar 628 which
may be displayed within viewing area 506 of user interface
                                                                      may show a current position of the selected audio track
500. In some embodiments, a user may switch between two
                                                                      shown by wavefonn 660, where position bar 628 is different
or more cameras 110 located on their user device by select-
ing switch camera button 504. For example, if user device             than position bar 618 in that they correspond to two different
100 includes a front facing camera and a rear facing camera,     15   times within the selected audio track and/or different video
switch camera button 504 may allow the user to switch                 takes. Similarly, user interface 640 includes position bar 648
between the two.                                                      which depicts yet another time within the selected audio
    A user may begin capturing images, such as video, by              track and/or yet another video take.
selecting start button 502. For example, a user may begin to             By having the audio track playing while the various video
capture video for a music video to be created by first           20   takes are captured, the video takes may be captured "in
selecting start button 502. In some embodiments, a count-             sync" with the audio track. For example, at each moment of
down may appear within viewing area 506 in response to a              a video take, a corresponding section of the audio track that
user selecting start button 502. The countdown may enable             may be playing at that point in time will be known. This way,
the user to ready themselves for the image capturing process          each video take, whether it begins at the begiuning of the
to begin. In some embodiments, after a user selects start        25   audio track or at some other point of the audio track, will be
button 502, the selected audio track (e.g., audio track 302b),        synchronized to the audio track.
may begin to play, and the image capturing process may                   In some embodiments, user interface 600 may also
capture images until the audio track, or selected portion of          include a timer 614 and a video take indicator 612. Timer
the audio track, has completed. However, in some embodi-              614 may indicate an amount of time that an image capturing
ments, one or more additional buttons, such as a stop button     30   session has been active. For example, in response to an
may be included within user interface 500.                            image capturing session beginning, such as by pressing start
    User interface 500 also may include a filter setting 508.         button 502 or capture button 602, timer 614 may begin to
Filter setting 508 may correspond to one or more filters or           time how long the image capturing session has been going.
masks for images captured for the music video to be created.          In some embodiments, time 614 may indicate where posi-
In some embodiments, a user may perform one or more              35   tion bar 618 is within wavefonn 660. For example, if the
gestures to switch between different filter types. For                image capturing session begins at the beginning of the audio
example, a user may swipe across a display screen of their            track and ends at the end of the audio track, then timer 614
user device display user interface 500 to have a different            may correspond to an amount of time that the audio track has
filter applied.                                                       been playing, and thus, the amount of time the image
    User interface 550 of FIG. 5B corresponds to a user          40   capturing session has been active. Video take indicator 612,
interface displayed on a user device having a different filter        in some embodiments, may indicate to a user which video
than user interface 500 of FIG. SA. For example, in response          take the user is currently on. For example, as seen in FIG.
to performing a swipe across a display screen, user interface         6A, video take indicator 612 may indicate to the user that the
500 may change to user interface 550 corresponding to filter          images being captured by their user device in the current
setting 508 changing to filter setting 518. Any number of        45   image capturing session, "Take 1", is a first video take. After
filters may be used in conjunction with user interfaces 500           the first video take is complete, the next time the user starts
and 550, and the aforementioned are merely exemplary.                 a video capturing session for a music video project, the
Images captured while having filter setting 518 applied may           video indicator will show a different value for video take
differ from similar images captured while filter setting 508          indicator 612. For example, video take indicator 626 of FIG.
is applied in that the fonnatting, shading, masking, lighting,   50   6B, indicates to the user that the images being captured in
or other features, may differ for various filters. However,           user interface 620 corresponds to a second video take, "Take
persons of ordinary skill in the art will recognize that any          2". Furthennore, images captured in yet another image
filter may be applied to any image.                                   capturing session may indicate to the user that it is a third
    FIGS. 6A-C are illustrative diagrams of various user              take, as seen by video take indicator 646 of FIG. 6C
interfaces displaying images being captured by a user device     55   displaying "Take 3" within user interface 640.
for a music video in accordance with various embodiments.                In some embodiments, each video take may correspond to
User interfaces 600, 620, and 640, in one embodiment, each            a different image, set of images, and/or video for a different
include capture button 602 and viewing area 606. Capture              enviroument or action for the selected audio track's music
button 602 may, for example, be substantially similar to start        video. For example, in Take 1 (e.g., user interface 600), a
button 502 of FIGS. SA and 5B, with the exception that           60   user may capture images of a friend dancing to the selected
capture button 602 may also be used to stop or pause an               audio track. Take 2 (e.g., user interface 620), however, may
image capturing session. Viewing area 606, in some embodi-            capture images of a different friend or friends, or the same
ments, includes any images that can or will be captured by            friend, as Take 1, however he/she/they may be perfonning a
the user device in response to the image capturing session            different action. Take 3 (e.g., user interface 640) may
begiuning.                                                       65   correspond to a completely different action or group of
    User interfaces 600, 620, and 640 may also, in some               images for the music video, for example, images of a river
embodiments, include wavefonn 660, which corresponds to               or brook. Persons of ordinary skill in the art will recognize
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 26 of 34


                                                     US 9,691,429 B2
                              11                                                                     12
that any number of takes may be captured for a particular               second section of the audio track may be matched with a
music video, and the images captured may include any                    corresponding second portion of Take 2, and a third section
suitable content.                                                       of the audio track may be matched with a corresponding
   FIGS. 7A and 7B are illustrative diagrams of a created               third portion of Take 3. If, however, the user decides to
music video including a plurality of captured video takes               create another music video using the same video takes and
synchronized to a selected audio track in accordance with               audio track, a different ordering and/or portion of the video
various embodiments. Music video 700, in one embodiment,                takes may be used, as they may be randomly selected. For
is an exemplary break-down of a music video in a time-line              example, if a user selects create music video button 408 of
or story board type format. As a video itself is difficult to           FIG. 4, a music video may be created where the first section
reproduce pictorially, music video 700 is an exemplary             10   of the audio track may be matched with a corresponding first
description of various "scenes" or portions of a music video            portion of Take 3, the second section of the audio track may
that are created based on an audio track (e.g., audio track             be matched with a corresponding second portion of Take 1,
302b of FIG. 3A), laid out such that sections of the selected           and the third section of the audio track may be matched with
audio track and their corresponding video take portions are             a corresponding third portion of Take 2.
shown paired together. However, persons of ordinary skill in       15      In some embodiments, if a section of waveform 760 has
the art should recognize that this is merely an exemplary               a particularly high or large audio intensity, a portion of a
reconstruction of continuous images (e.g., video), and the              video take having a particularly high or large video intensity
description presented herein is merely for illustrative pur-            level may be matched with that section. For example,
poses.                                                                  section 784 of waveform 760 may have a substantially high
   Scenes or portions 710, 720, 730, 740, 750, 770, 780, and       20   volume (e.g., greater than 80 dB), corresponding to a final
790 of video 700 correspond to certain images or video                  chorus or crescendo for the selected audio track. In this
captured by a user while in an image capturing session (e.g.,           particular scenario, scene 780 may include images/video
FIGS. 6A-C). Scene information 712 includes the relevant                786 corresponding to image captured of a user moving
video take and timing for scene 710. For example, scene 710             frequently, singing loudly, dancing intensely, or performing
of video 700 includes a portion of Take 3. In particular, the      25   any other action resulting in a high level of video intensity.
portion of Take 3 (e.g., FIG. 6C) used in scene 710 is times            For example, a frame by frame analysis of images/video 786
00:00-00:30 of Take 3, or the first 30 seconds of Take 3. The           may show a substantial change in pixel level for each frame
portion of Take 3 corresponding to time 00:00-00:30 is                  of the video take, indicating that the images displayed
displayed by images/videos 716.                                         therein may be changing rapidly. Scene information 782
   As another example, scene 730 includes scene informa-           30   may indicate that this particular portion of images/video
tion 732. Scene information 732 indicates that, in scene 730,           may correspond to Take 1, and more specifically to times
the take that is used is Take 2, and the portion of the captured        02:40-03:00 of Take 1.
images or video that is used is from time 00:30-00:50. The                 Another section of waveform 760, section 744, may also
portion of Take 2 corresponding to time 00:30-00:50 is                  include a portion of Take 1. As seen by scene information
displayed in viewing area 736.                                     35   742, section 744 may be matched with times 01:00-01 :30 of
   A scene's images may be matched to an appropriate                    Take 1, shown by images/videos 746. Section 744 may have
section of the selected audio track's waveform 760 (e.g.,               a particularly high or large audio intensity, which may match
corresponding to the selected audio track 302b of FIG. 3A).             a level of video intensity of Take 1 between times 01:00 and
For example, scene 710 may be synchronized to section 714               01:30. Similarly, section 724 of waveform 760 may include
of waveform 760. In some embodiments, an audio intensity           40   times 00:30-00:50 of Take 1 as shown by images/video 726,
of a particular section of the selected audio track for the             as indicated by scene information 722 of scene 720.
music video may be used to determine which portion of a                    Other sections of waveform 760 include sections 774 and
particular video take to use. Section 714 of waveform 760,              794, each of which may correspond to section of waveform
for example, may correspond to an introduction or instru-               760 having a substantially low or small audio intensity (e.g.,
mental portion of the audio track and therefore may have a         45   low volume (less than 40 dB)), or, a section having a
lower volume than a section of waveform 760 corresponding               substantially constant or moderate audio intensity. Each of
to a chorus or crescendo. In some embodiments, based on                 sections 774 and 794 may be matched with a portion of Take
the audio intensity or level of section 714, a portion of a             3, as indicated by scene information 772 and 792 of scenes
video take may be selected to be matched with section 714               770 and 790, respectively. In particular, scene 770 includes
to compliment it. For example, Take 3 may include images           50   times 02:00-02:40 of Take 3, as shown by images/video 776,
of a river or brook, and therefore may be matched with                  and scene 790 includes times 03:00-03:36 of Take 3, as
section 714 of waveform 760 due to section 714 that is                  shown by images/video 796.
substantially lower in volume than a section of waveform                   Sections of waveform 760 that have a substantially
760 that has a substantially high volume (e.g., a chorus                medium level of audio intensity may include portions of
section).                                                          55   Take 2, in some embodiments. For example, sections 734
   In some embodiments, a random selection of a certain                 and 754 may correspond to a verse of a particular audio track
portion of the video takes corresponding to a certain section           for waveform 760. Based on the audio intensity of sections
of the audio track may be used for the music video. For                 734 and 754, images/videos 736 and 756 of scenes 730 and
example, if the user captures three video takes (e.g., Take 1,          750 may be matched with sections 734 and 754 based on a
Take 2, and Take 3), for each section of the audio track, a        60   similar level of video intensity included therein. For
random selection of a portion of one or more of these video             example, as indicated by scene indicators 732 and 752 of
takes may be used for that section of the audio track. The              scenes 730 and 750, images/videos 736 and 756 of scenes
selected portion of the video take will be synchronized, in             730 and 750 correspond to times 00:50-01:00 and 01:30-
one embodiment, to the section of audio track prior to being            02:30 of Take 2, respectively.
selected. In some embodiments, when the music video is             65      In some embodiments, a time or duration of each portion
created, a first section of the audio track may be matched              of selected images/video may be equal to the corresponding
with a corresponding first portion of Take 1, whereas a                 section of waveform 760 that it has been synchronized to.
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 27 of 34


                                                    US 9,691,429 B2
                             13                                                                    14
For example, section 774 of waveform 760 begins at time               an audio track stored on their user device to be used as a
02:00 and ends at time 02:40. Thus, the portion of Take 3             basis for creating a music video. As another example, the
shown within scene 770 is also equal to a 40 second time              selected audio track may be stored on an external device,
period, as indicated by scene information 772. Similarly,             such as an external hard drive, CD, or digital music player,
section 734 of waveform 760 begins at time 00:50 and ends             or the audio track may be stored on a cloud storage system,
at time 01 :00. Correspondingly, Take 2 of scene 730 is               such as a music server. However, in one embodiment, an
paired such that 10 seconds of Take 2 are used (e.g., times           audio track may be created by a user using their user device
00:50-01 :00). Persons of ordinary skill in the art will rec-         (as described in greater detail below with regards to FIG.
ognize that any amount of time for any section of audio or            11), and the created audio track may be used to create a
portion video may be used, and the illustrated time periods      10   music video.
are merely exemplary. Furthermore, any suitable criteria for              Process 800 may then proceed to step 804. At step 804, a
synchronizing certain sections of audio with certain portions         duration may be selected for the audio track selected at step
of video/images may be used, and use of audio intensity and           802. For example, a user may decide to only include a
video intensity levels are merely one illustrative example.           portion of the selected audio track for the music video that
Still further, any number of sections of a waveform of a         15   will be created. The user may, in one particular instance,
selected audio track may exist or be formed, and the                  move a beginning bar 362 of FIG. 3B to a first or starting
illustrated sections of waveform 760 are merely one par-              position for the selected audio track, and then move ending
ticular example.                                                      bar 364 to a second or end position for the selected audio
   In some embodiments, a user unsatisfied with a particular          track. As another example, a user may decide to only include
scene of music video 700 may change the video take chosen        20   a chorus section of an audio track for a music video that will
for a particular scene by providing one or more gestures to           be created. A user may modify a start point and end point for
the user device displaying the music video. For example, a            the particular audio track such that the audio track begins at
user unhappy with Take 3 being used for scene 770 may                 the start of the chorus and ends at the end of the chorus. As
swipe up on the display screen displaying music video 700             yet another example, step 804 of process 800 may be
at section 774 to cause the selected video take to be changed.   25   omitted in some embodiments. For this particular scenario,
In response to swiping up on the display screen, scene 770            the duration of the selected audio track may default to the
may change from using Take 3, to now using Take 1 or 2, for           entire audio track's duration, and the user may not be
example, at times 02:00-02:40. Persons of ordinary skill in           required to select a beginning or end to the audio track for
the art will recognize that any gesture may be used, and the          the music video. In some embodiments, step 804 may be
aforementioned is merely exemplary. For example, a swipe,        30   skipped or omitted and the duration of the selected audio
flick, click, tap, or sweeping gesture, or any other suitable         track may default to be the entire duration of the audio track.
gesture may be used to change a video take used, and the                 At step 806, a video take may be captured while the
aforementioned is merely exemplary.                                   selected audio track plays. In some embodiments, in
   FIG. 7B is an illustrative block diagram of music video            response to selecting the audio track and/or in response to
700 of FIG. 7A in accordance with various embodiments.           35   selecting a duration for an audio track (e.g., steps 802 and/or
Block diagram 702 of music video 700 describes how                    804), an option to capture a video take may be presented to
portions of various video takes are used to form music video          a user. A user may select the capture video take option to
700. In some embodiments, block diagram 702 may include               begin to capture video for a music video to be created based
three video takes-Take 1, Take 2, and Take 3. For example,            on the selected audio track. For example, a user may select
a user may capture each video take at a different location and   40   start button 502 of FIGS. 5A and 5B, or capture button 602
the captured images may differ for each video take. In the            of FIGS. 6A-C to begin to capturing video takes. In some
illustrative example, each video take may also be of equal            embodiments, a user may be perform one or more gestures,
duration as an audio track, such as a selected audio track            such as a swipe across a displayed user interface, to cause a
used for waveform 760.                                                filter or mask to be applied to the captured video. For
   In some embodiments, a darkened portion of block dia-         45   example, filter settings 518 may be applied to captured
gram 702 may correspond to portions of a video take used              images, as displayed in viewing region 506 of FIG. 5B, in
when music video 700 is created. An unused portion of a               response to a user performing an action on user interface 500
video take may, subsequently, correspond to a white or                having normal filter setting 508 (e.g., no filter).
empty portion of block diagram 702. In the non-limiting                  As a user begins to capture video for a video take, the
illustrative embodiment, block diagram 702 for music video       50   selected audio track, or selected section of the audio track
700 may have a portion of Take 1 used at a beginning of the           selected, may begin playing. For example, after a user
created music video, which may be followed by a portion of            selects capture button 602 of FIG. 6A, the selected audio
Take 2, and then a portion of Take 3. As seen in diagram 702,         track may begin to play. In some embodiments, by playing
when a portion of one video take is used, a portion of the            the selected audio track while an video take is captured, that
other video takes corresponding to a same section of the         55   video take may be synchronized with the audio track auto-
audio track, is unused. Thus, when a portion of Take 1 is             matically. For example, each moment of the captured video
used at the beginning of the music video, portions of Takes           take may be synchronized to a corresponding section of the
2 and 3 for that same section of the audio track are unused.          selected audio track, as the video take is captured in time
This allows music video 700 to be created such that a                 with the audio track as it plays. In some embodiments, a
continuous music video, having portions of different video       60   position indicator 618 may indicate a current position of the
takes, which may be captured at various times and at various          audio track playing while the video take is being captured.
locations, are paired together to create a professional and           The audio track may output through a user device's speak-
aesthetically unique music video.                                     ers, such as speakers 122, while one or more cameras 112
   FIG. 8A is an illustrative flowchart of a process for              capture the video take.
creating music videos in accordance with various embodi-         65       Process 800 then proceeds to step 808. At step 808, a
ments. Process 800 may begin at step 802. At step 802, an             determination is made as to whether or not the user is
audio track may be selected. For example, a user may select           finished capturing video takes. If, at step 808, it is deter-
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 28 of 34


                                                     US 9,691,429 B2
                              15                                                                      16
mined that the user is not finished capturing video takes for           dB, the audio intensity may be set as low. The audio intensity
the music video to be created, then process 800 returns to              levels may correspond to a mean audio intensity level for a
step 806 and additional video takes are captured. For                   certain section of the audio track, an absolute audio intensity
example, after a user finishes capturing Take 1 seen in FIG.            level, a median audio intensity level for a section of the
6A, the user may decide to capture another video take. The              audio track, and/or audio intensity levels of sections of the
user may then repeat step 806 such that a new video take is             audio track as compared to other sections of the audio track.
captured (e.g., Take 2), where the selected audio track also            As an illustrative example, a certain section of an audio track
plays while the new video take is being captured. For                   may have an audio intensity level of 90 dBs, which may, for
example, Take 2 as seen in FIG. 6B may be a second video                instance, correspond to a crash cymbal being struck within
take captured after a user has captured Take 1 of FIG. 6A.         10   the audio track. This audio intensity level may exceed a
The user may capture as many additional video takes as                  predefined threshold for audio intensity (e.g., 80 dB), and
desired. In some embodiments, a user may delete one or                  because it exceeds the predefined threshold for audio inten-
more video takes and/or replace one or more video takes                 sity, this section may be used as a transition point for one or
with one or more additional video takes.                                more video takes that will be synchronized to the audio
   If, however, at step 808, it is detennined that the user has    15   track.
captured all the video takes needed to create the music video              At step 854, the audio intensity levels for the entire audio
of his/her choice, then process 800 proceeds to step 810. At            track may be detennined. In some embodiments, the audio
step 810, a music video is created featuring the selected               track may be broken up into sections, and each section may
audio track and at least a subset of the video takes. The               be analyzed sequentially or in parallel. In some embodi-
subset may include any portion of any number of the video          20   ments, each section of the audio track may be compared with
takes. For example, times 00:00-00:30, 01 :30-02:00, and                other sections of the audio track to determine whether any
03:00-03:36 of Take 3 may be used for scenes 710,770, and               sections have similar audio intensity levels. For example, if
790 of music video 700. Thus, in this particular example,               a first section of the audio track has a certain audio intensity
even though images/videos may be captured for the entire                level that is substantially similar to a second section of the
duration of the selected audio track, only certain portions of     25   audio track, those two sections may be recorded as having
captured video takes may be used for certain sections of the            similar audio intensity level profiles. This, in some embodi-
audio track. Similarly, times 00:50-01 :00 and 01 :30-02:00 of          ments, may correspond to a repeated section of the audio
Take 2 may be used for scenes 730 and 750.                              track, such as a verse phrase or a chorus for the audio track.
   In some embodiments, the portions of each video take                 In this way, similar transition schemas may be used for both
used for the music video are matched with a corresponding          30   sections.
section of the audio track based on one or more of the audio               In some embodiments, the entire audio track may be
track's audio intensity, vocal phrasing, melodic phrasing,              analyzed to determine an average audio intensity level at
instrumental composition, tempo, and/or time signature, as              each point in the audio track (e.g., each second, millisecond,
well as one or more of the videos takes' video intensity,               etc.). For example, each second the audio track may be
number of faces recognized therein, type of image captured         35   analyzed to detennine the audio intensity level of that
within the video take, color template of the captured images            particular section of the audio track. If the audio intensity
within the video take, and/or any other characteristic of the           level is especially high at one point (e.g., above 80 dB), then
video and/or audio, or any combination thereof. For                     certain attributes may be placed on that section (e.g., a crash
example, an audio intensity of the selected audio track may             cymbal being struck). However, if the audio intensity level
be seen within waveform 760 of FIG. 7A. Sections 714, 774,         40   is particularly low (e.g., less than 40 dB), then other attri-
and 794 may include low or small audio intensity levels, and            butes may be placed on that section (e.g., a silent portion or
therefore may be matched to portions of Take 3 having low               rest). However, persons of ordinary skill in the art will
or small video intensity levels. Sections 724, 744, and 784,            recognize that any suitable characteristic may be applied to
however, may include sections of high or large audio inten-             any section of the audio track such that a comprehensive
sity levels, and therefore may be matched to portions of Take      45   analysis of the audio track's musical composition may be
1 having high or large video intensity levels. However,                 obtained.
persons of ordinary skill in the art will recognize that any               In some embodiments, the audio intensity levels for the
matching or pairing criteria may be used, and the aforemen-             entire audio track may be stored in a separate log file, which
tioned are merely exemplary.                                            may be used for pairing of the audio track with various video
   FIG. 8B is an illustrative flowchart of a process for pairing   50   takes for creating the music video. For example, a log file
audio tracks and video takes for a music video to be created            including a time breakdown (e.g., second by second, beat by
in accordance with various embodiments. Process 850                     beat, etc.) and a corresponding audio intensity level (e.g., a
begins, in some embodiments, at step 852. At step 852, a                decibel level) for that time may be created in response to the
selected audio track's audio is analyzed. A user may select             analysis of the audio track. The log file, in some embodi-
an audio track to be used for a music video that will be           55   ments, may be stored with the audio track in memory on the
created (e.g., audio track 302b of FIG. 3A). The audio track            user device, however, in one embodiment, a new enhanced
may then be analyzed to determine areas of high audio                   audio file may also be creating including the log file. For
intensity, low audio intensity, silence, repeating melodic or           example, the enhanced audio file may include the audio
vocal phrases, musical compositions, and/or specific instru-            track in its original fonn and the log file indicating the audio
mental sounds, or any other characteristic, or any combina-        60   intensity level of the audio track at each point of the audio
tion thereof. As used herein, high and/or low audio intensity           track's duration.
levels may correspond to any situation where the audio                     At step 856 of process 850, each video take of a plurality
intensity levels exceed a certain threshold level, which in             of video takes captured by the user may be analyzed. For
some embodiments may be set by the user, the user device,               example, each video take may be analyzed to detennine a
or preset prior to analysis being performed. For example, if       65   video intensity level of each portion of the each video take
the audio exceeds 80 dB in volume, the audio intensity may              (e.g., frame by frame, second by second, scene by scene,
be set as high, whereas if the audio intensity is less than 40          etc.). As another example, the video takes may be analyzed
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 29 of 34


                                                    US 9,691,429 B2
                             17                                                                     18
to detennine a number of faces that are recognized to be                  As an illustrative, non-limiting example, a chorus section
within each video take. As yet another example, the video              of an audio track may have a substantially high volume
takes may be analyzed to detennine a geo-location where                level. The chorus section of the audio track may be paired
each video take was captured. Further still, each video take           with a portion of a video take or takes including a large
may be analyzed to determine a composition of each pixel               number of faces detennined to be within the video take.
of each frame of the captured video takes, such that each                 FIGS. 9A-D are illustrative diagrams of user interfaces
frame may be compared to detennine a color intensity level             and an audio track's wavefonn describing techniques for
of each portion of the video takes.                                    synchronizing portions of video takes to sections of an audio
   In some embodiments, process 850 may begin at step 856              track based on a number of faces or images detennined to be
instead of at step 852. In yet some other embodiments,            10   within a video take in accordance with various embodi-
process 850 may begin with both steps 852 and 856 occur-               ments. User interface 900 of FIG. 9A includes three (3) faces
ring in parallel with one another.                                     902a-c recognized within image viewing region 906 of
   After step 856, process 850 may proceed to step 858                 video take 904 (e.g., Take 1). In some embodiments, for each
where video intensity levels for the captured video takes              face recognized within viewing region 906, a corresponding
may be determined. In some embodiments, the video inten-          15   outline 908a-c may appear on top of the recognized face. For
sity levels may be determined for each video take of the               example, one or more processors on a user device (e.g.,
plurality of video takes captured by the user device, however          processor(s) 102 of user device 100) may be capable of
not all video takes, and not all portions of each video take           detecting one or more faces that are displayed on a display
may be analyzed. For example, a first video take may have              of the user device (e.g., display 120). For example, processor
video intensity levels for the entire video take determined       20   102 of user device 100 may include one or more facial
while a second video take may only have a portion of its               recognition modules or applications capable of detennining
video intensity levels determined.                                     whether one or more faces are currently displayed on display
   Video intensity levels, in some embodiments, may corre-             120. In some embodiments, outlines 908a-c may also
spond to any suitable criteria for gauging the various video           include a name of an individual recognized within viewing
takes. For example, video takes including an individual           25   region 906. In some embodiments, the one or more faces
dancing may be detennined to have a higher video intensity             may be detennined to be within a video take while the
level than a video take of nature scene, such as a river or            selected audio track plays. In this way, the video take may
ocean. As another example, video takes including a vast                be synchronized, automatically, with the audio track such
number of colors may correspond to a high video intensity              that at each point in time of the audio track, an amount of
level, whereas video takes including substantially mono-          30   faces within a video take being captured is known. Persons
chrome coloring may correspond to a low video intensity                of ordinary skill in the art will recognize that although the
level. In some embodiments, video takes including a large              aforementioned examples describe "faces" being recognized
number of faces, or faces recognized within the video, or              or determined within a displayed user interface, any image
faces of contacts of the user capturing the video takes, may           may be analyzed to detennine whether or not any objects or
correspond to video takes having high video intensity levels.     35   items are included therein, and the use offaces is merely one
Conversely, video takes having few or no faces determined              particular example.
to be within the captured video takes may correspond to                   FIG. 9B shows user interface 920 including recognized
video takes having a low video intensity level.                        faces 922a-h determined to be within video take 924 (e.g.,
   In some embodiments, steps 858 and 854 may occur at a               Take 2). In some embodiments, in response to detennining
substantially same time. For example, if steps 852 and 856        40   that faces 922a-h are being displayed within viewing region
are perfonned substantially in parallel with one another,              926, outlines 928a-h may appear about each face 922a-h,
steps 854 and 858 may be perfonned in parallel with one                respectively, such that a user viewing user interface 920
another as well. However, in other embodiments, process                knows that the user device has recognized each face. In
850 may begin at step 852 and proceed to steps 854, 856, and           some embodiments, take 924 may include more faces, or
858 sequentially. Process 850 may also, in some embodi-           45   may include more recognized faces than take 904 of FIG.
ments, begin at step 856, and proceed to steps 858, 852, and           9A. For example, Take 2 of FIG. 9B may recognize eight (8)
854 sequentially, or any pennutation or combination thereof.           faces within viewing region 926, as opposed to three (3)
Persons of ordinary skill in the art will recognize that any           faces within viewing region 906 of FIG. 9A.
ordering of steps 852-858 may be implemented, and the                     FIG. 9C, however, shows user interface 940 including
aforementioned are merely examples.                               50   face 942, which is determined to be within video take 944
   At step 860, sections of the audio track may be paired or           (e.g., Take 3)(. In some embodiments, video take 944 may
matched with portions of the video takes based on the                  display face 942 within viewing region 946, in addition to
determined audio intensity levels of the audio track and the           outline 948, which appears about face 942. In this particular
video intensity levels of the video takes. For example,                scenario, only one face, face 942, is recognized by the user
sections of the audio track that have a high volume level         55   device displaying user interface 940 as being displayed
(e.g., greater than 70 dBs) may be paired with portions of a           within viewing region 946.
video take having high video intensity levels. As another                 The number of faces recognized within a video take may,
example, sections of the audio track having a low volume               in some embodiments, be used as a criteria for detennining
level (e.g., 50 dBs or lower) may be paired with portions of           which section of a selected audio track to match a portion of
a video take having low video intensity levels. In some           60   a video take with. In some embodiments, based on the
embodiments, sections of the audio track detennined to have            number of faces determined to be within a displayed video
high/low audio intensity values may cause a greater pairing            take, a certain value may be assigned to that portion of the
weight to be placed on videos having high/low video inten-             video take. For example, if a first portion of a certain video
sity for that section of the audio track. Thus, the probability        take is detennined to include a large number of faces, that
of a section of high/low audio intensity is more likely to        65   portion of the video take may be assigned a value corre-
have a corresponding portion of a video take having high/              sponding to the fact that there are a large number of faces in
low video intensity paired together.                                   that video. As another example, if a certain video take is
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 30 of 34


                                                     US 9,691,429 B2
                              19                                                                      20
determined to include a small number of faces, that video               high or large numbers of faces recognized therein. For
take may be assigned a value corresponding to the fact that             example, section 970c of waveform 960 may have a sub-
there are very few faces in that video.                                 stantially high audio intensity level. Thus, section 970c may
   The assigned values of each video take may then be used              be paired with video take 924 having eight (8) faces 922a-h
as a basis for matching or pairing the video takes with                 recognized therein.
certain sections of the selected audio track. For example,                 In some embodiments, sections of waveform 960 having
sections of the audio track having a particularly high audio            audio intensity levels higher than that of sections 970a, but
intensity value may be paired with portions of video takes              lower than section 970c, may correspond to sections having
that were assigned a value indicating they have a high                  a medium level of audio intensity. For example, sections
number of faces. As another example, sections of the audio         10   970b may correspond to a verse portion of a selected audio
track having a particularly low audio intensity level may be            track. In some embodiments, because sections 970b have a
paired with portions of video takes that were assigned a                medium level of audio intensity, video take 904 having three
value indicating that they have a low number of faces.                  (3) faces recognized therein may be synchronized to section
   As an illustrative example, video take 924 may be                    970b.
assigned a value of eight corresponding to the number of           15      Persons of ordinary skill in the art will recognize that any
faces determined to be within Take 2. Video take 944,                   take including any number of faces may be paired with any
however, may be assigned a value of one corresponding to                section of an audio track, and the aforementioned is merely
the one face determined to be within Take 3. If a section of            exemplary. Furthermore, persons of ordinary skill in the art
the audio track has a particularly high audio intensity level,          will recognize that any object may be recognized within a
video take 924 may be matched to that section due to the           20   captured video take, and faces are merely one object or item
face that it has an assigned value of eight, as opposed to              that may be recognized. Various other types of recognizable
synchronizing video take 944 with that audio section                    objects or items include, but are not limited to, bodies of
because video take 924 has an assigned value greater than               individuals, faces of only contacts of a user, animals, geo-
video take 944.                                                         graphical landmarks or GPS locations, pixel intensity, fre-
   FIG. 9D is an illustrative diagram of various sections of       25   quency of a corresponding video signal, or any other suitable
a selected audio track's waveform paired with portions of               object/item, or any combination thereof.
video takes based on the number of faces determined to be                  FIG. 9E is an illustrative flowchart of a process for pairing
within each video take in accordance with various embodi-               video takes to an audio track based on a number of faces
ments. Waveform 960 of FIG. 9D shows an exemplary                       determined to be within the video takes in accordance with
waveform of a selected audio track for a music video that          30   various embodiments. Process 980 of FIG. 9E may, in some
will be created including a subset of video takes 904, 924,             embodiments, begin at step 982. At step 982, an audio track
and/or 944 paired with particular sections of waveform 960.             is selected. For example, an audio track, such as audio track
Waveform 960, as seen in FIG. 9D, includes an audio                     302b of FIG. 3B, may be selected by a user. The audio track
intensity of the audio track over the duration of the audio             may be stored on a user device, external device, or music
track, as well as a video take 962 that will be paired with that   35   server, for example.
section of the audio track. In some embodiments, only a                    At step 984, a plurality of video takes may be captured by
portion of a particular video take may be paired with a                 the user. In some embodiments, the selected audio track may
particular section of the audio track, however video take 962           play through one of the user device's audio outputs (e.g.,
merely illustrates how different video takes may be matched             speakers 122) while the plurality of video takes are captured
different sections of the audio track based on an audio            40   using one or more of the user devices image capturing
intensity of a section of the audio track and a number of               components (e.g., cameras 112). The captured video takes
faces recognized within a video take.                                   may be of any duration, and may include any suitable
   Each portion of a video take will be paired with the                 content such as one or more individuals, one or more scenic
selected audio track for the time with the audio track that the         backgrounds, and/or animated videos, for example. In some
video take is captured. In this manner, pairing of a portion       45   embodiments, steps 982 and 984 of FIG. 9E may be sub-
of a certain video take with a certain section of the audio             stantially similar to steps 802 and 804 of FIG. 8A, and the
track may continually be aligned such that the video take is            previous description may apply.
in time with the audio track. In this way, the assigned values             At step 986, a number of faces within each video take
of each video take (or each portion of a video take) may be             captured may be determined. For example, if a first video
used to pair that particular video take (or portion of the video   50   take, such as Take 1 of FIG. 9A, includes three (3) faces, one
take) to a corresponding section of the audio track.                    or more facial recognition modules resident on the user
   In some embodiments, sections of waveform 960 having                 device may create a corresponding outline around each
low or small audio intensity levels may be matched with                 individuals face. The outlines, such as outlines 908a-c of
portions of video takes 904, 924, and 944 which have a                  FIG. 9A, allow a user to visualize the number of faces that
relatively low or small number of faces recognized therein,        55   have been recognized within the captured video take. In
or a low or high value assigned to the video takes based on             some embodiments, the number of faces determined to be
the number of faces recognized therein. For example, sec-               within a video take may only include faces corresponding to
tions 970a of waveform 960 may be paired with video take                contacts of a user operating a user device capturing the video
944. Sections 970a, in one embodiment, correspond to                    take(s). For example, contact information including a con-
sections of the selected audio track having a relatively low       60   tact's photograph may be stored in memory 104 of user
or small audio intensity level. Thus, these sections 970a are           device 100. When a face appears within a captured video
paired with video take 944 having a substantially low or                take that is substantially similar to a face recognized within
small number of faces recognized therein, such as singular              a certain contact's photograph, that face will be recognized
face 942.                                                               by the user device as being within the captured video take.
   In some embodiments, sections of waveform 960 having            65   However, in other embodiments, the captured video take
a high or large audio intensity level may be paired with                may recognize any and all faces within any number of video
portions of video takes 904, 924, and 944 having relatively             takes. Furthermore, in at least some embodiments, other
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 31 of 34


                                                     US 9,691,429 B2
                              21                                                                      22
objects or images may be recognized within a video take                 of faces within a video take is low (e.g., Take 3), then that
(e.g., landmarks, bodies, pets, etc.) and the use of detecting          section may be paired to a section of the audio track having
one or more faces within a captured video take is merely one            a low audio intensity (e.g., an instrumental section).
example.                                                                   In some embodiments, as mentioned above, each video
    The determination of the number of faces within a video             take may have various portions that are assigned different
take may occur, in some embodiments, at a substantially                 values. In this particular scenario, portions of different audio
same time as the capturing of the video take(s). For example,           takes may be paired to sections of the selected audio track
as the video take is captured, the number of faces within the           based on which assigned value of a portion of a video take
video take is detennined at each point in time of the audio             best matches a certain section of the audio track. For
track. In this way, the number of faces within the video take      10   example, if only a first portion of a first video take has an
is known prior to any pairing occurring. Furthennore, each              assigned value of high video intensity, that portion may be
video take is synchronized to the audio track such that the             paired to the section of audio track having high audio
number of faces detennined to be within each portion of a               intensity. In this way, the subset of video takes may include
video is known, and which section of the audio track is                 various portions of some or all of the captured video takes
playing for that portion of the video take is also known.          15   such that the most appropriate portions of video takes are
    In some embodiments, a value may be assigned to each                paired to the most appropriate sections of the audio track.
video take based on the number of faces detennined to be                   At step 990, a music video is created. The created music
within that video take. For example, Take 2 of FIG. 9B may              video includes the subset of video takes (e.g., the portions of
be assigned a value of eight (8) based on the eight (8) faces           the video take or takes determined at step 990), and the
determined to be within Take 2. As another example, Take           20   selected audio track. The music video, in one embodiment,
3 of FIG. 9C may be assigned a value of one (1) based on                combines the various video takes and the selected audio
the one (1) face detennined to be within Take 1.                        track into one synchronized item that may be enjoyed by the
    In some embodiments, portions of a video take may be                user, shared by the user, published by the user, and/or
assigned different values based on a different number of                modified by the user.
faces detennined to be within each portion of the video take.      25      FIGS. 10A-D are illustrative diagrams of various vocal
For example, in a first portion of a video take, three (3) faces        and melodic indicators and phrases for use as transition
may be detennined to be present, and the first portion may              points between video takes for a music video synchronized
be assigned a value of three (3). However, at a second                  to an audio track in accordance with various embodiments.
portion of the video take, twelve (12) faces may be deter-              FIG. lOA includes wavefonn 1000. In some embodiments,
mined to be present, and the second portion may then be            30   waveform 1000 includes wave 1002, which may repeat after
assigned a value of twelve (12).                                        a time dl. For example, wave 1002 may correspond to a
    In some embodiments, the assigned value of each video               bass, or bass beat, which is played within an audio track
take, or portion of a video take, may correspond to whether             every measure of the audio track, for instance the first
that particular video take includes a number of faces greater           quarter note of each measure. Thus, time d1 corresponds to
or less than a certain threshold value. For example, a first       35   an amount of time between the first quarter note of each
threshold may be set at there being one (1) face within a               measure of wavefonn 1000 for a selected audio track.
video take, whereas a second threshold and a third threshold               In some embodiments, each time wave 1002 occurs, a
may be set at two (2) faces and five (5) faces being within             transition between a portion of a video take and another
a video take. Each threshold may be assigned a value of low,            portion of another video take may occur. For example, if
medium, and high, respectively, corresponding to the num-          40   wave 1002 corresponds to a bass drum that repeats after a
ber of faces present within that video take. In this particular         time d1, at each instance of wave 1002 a different portion of
example, Take 3 of FIG. 9C may be assigned a value oflow                a video take may be used for a music video. Thus, various
as only one (1) face is present, Take 1 of FIG. 9A may be               portions of various video takes capture by the user may be
assigned a value of medium as more than two (2) but less                paired with an audio track based on one or more occurrences
than five (5) faces are present, and Take 2 of FIG. 9B may         45   of a particular sound, such as wave 1002.
be assigned a value of high as more than five (5) faces are                FIG. lOB includes waveform 1020. Wavefonn 1020 may,
present.                                                                in some embodiments, include waves 1022 and 1024. Wave
   At step 988, a subset of the plurality of captured video             1022 may repeat after a time 1, while wave 1024 may repeat
takes may be paired to the selected audio track based on the            after a time d2. Each of waves 1022 and 1024 may corre-
determined number of faces within the video take. In some          50   spond to different sounds of audio levels. For example,
embodiment, video takes, or portions of video takes, having             waves 1022 may correspond to a soft, frequently repeating
a certain assigned value may be paired to section of the                sound, such as a tambourine or maraca. Wave 1024, on the
selected audio track having a complimentary or correspond-              other hand, may correspond to a louder sound, such as a
ing audio intensity level. For example, as described above,             cymbal crash or a guitar strum, that repeats after a certain
various sections of the selected audio track may be deter-         55   number of tambourine or maraca, for example, sounds.
mined to have a low, medium, and/or high volume level.                     In some embodiments, a phrase may include both waves
These audio intensity values may correspond to the various              1022 and 1024. For example, a repeating instrumental
sections of the audio track (e.g., a verse may have a medium            phrase may include wave 1022 repeating a first number of
volume level, a chorus may have a high volume level). In                times, followed by wave 1024. The instrumental phrase may
some embodiments, if the assigned value for a particular           60   be of duration d2, which itself includes waves 1022 repeat-
video take is a certain value, then that video take may be              ing after time 1.
paired to a specific section of the audio track. For example,              Similar to how various portions of various video takes
if there are a large number of faces determined to be within            may be paired to wave 1002 of waveform 1000, portions of
the video take (e.g., Take 2), then that video take may be              video takes may be paired to portions of wavefonn 1020
assigned a high audio intensity value, and may be paired to        65   based on occurrences of wave 1022 and/or 1024. For
a section of the audio track having a high audio intensity              example, in response to wave 1024 occurring, a portion of
(e.g., a chorus section). As another example, if the number             a video take having a high or large video intensity, or
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 32 of 34


                                                    US 9,691,429 B2
                             23                                                                       24
multiple faces recognized therein, may be cut to for a music           video takes may be paired with an audio track based on one
video. As another example, in response to wave fonn 1022               or more instances of a repeating vocal phrase or a standalone
occurring, a portion of a video take having a low or small             vocal phrase.
video intensity, or few faces recognized therein, may be cut               FIG. 10E is an illustrative flowchart of a process for
to. In some embodiments, cutting to various portions of                generating a music video including various video takes
video takes may only occur in response to waves exceeding              paired to a recorded audio track based on a detennined vocal
a certain threshold. For example, an occurrence of wave                and/or melodic phrase within the audio track in accordance
1024 may trigger a cut to a portion of a video take, whereas           with various embodiments. Process 1080 begins at step
when wave 1022 occurs, no change or cut in the video take              1082. At step 1082, an audio input is received via an audio
being presented may occur.                                        10   input interface. For example, a user may receive an input
   FIG. 10e includes wavefonn 1040. Waveform 1040, in                  from an external device, such as an electric guitar or
some embodiments, includes waves 1042 and 1044. Wave                   keyboard, plugged into their user device via an external
1042, in one embodiment, is a wave having a large peak and             device input (e.g., external device input 116). In some
a short tail, while wave 1044 is a wave have a smaller peak            embodiments, the audio input may be received via one or
and a longer tail with respect to wave 1042. These two            15   more microphones resident on the user device. For example,
waves may, for example, correspond to certain types of                 a user may record themselves singing or playing an acoustic
sounds within wavefonn 1040, such as a crash cymbal or a               guitar via microphone(s) 114 located on user device 100.
bass drum. A crash cymbal, for example, is a percussion                   At step 1084, the received audio input may be recorded on
instrument having a very high audio intensity sound when               the user device. For example, user device 100 of FIG. 1 may
struck (e.g., greater than 100 dB), which decreases in            20   include memory 104 and/or storage 106, which may store
intensity fairly quickly after the initial strike. A bass drum,        any audio recorded by user device 100 (e.g., via
on the other hand, may have a lower audio intensity (e.g.,             microphone(s) 114 and/or external audio input 116). In some
less than 80 db) when struck than a crash cymbal, however              embodiments, one or more audio recording modules or
the intensity of the sound may decrease less quickly than that         programs may run on the user device which, in response to
of the crash cymbal. Persons of ordinary skill in the art will    25   a user input, may begin the recording process allowing the
recognize that the use of a crash cymbal and a bass drum are           user device to record. In some embodiments, a user may
merely exemplary, and any suitable sound or instrument may             record one or more audio inputs onto an external medium,
be used to describe waves 1042 and 1044, and the afore-                such as a mixing board or personal recorder, and may load
mentioned merely are one illustrative scenario of two instru-          the recorded audio to the user device. Persons of ordinary
ments with suitable wavefonns (e.g., high peak-small tail,        30   skill in the art will also recognize that steps 1082 and 1084
short peak-long tail).                                                 may be performed at a substantially same time. In some
   In some embodiments, different portions of different or             embodiments, however, no audio may be recorded and an
similar video takes may be paired to a particular wave or              audio track may be selected to be used, similar to step 802
sound based on that particular wave or sound's intensity               of FIG. 8A.
and/or tail. For example, different video takes may be cut to     35      At step 1086, a detennination may be made by one or
in response to each occurrence of a crash cymbal. Thus, each           more processors on the user device that the recorded audio
time wave 1042 occurs, the music video may cut to a                    includes a vocal phrase and/or a melodic phrase. For
different video take (e.g., Take 1, Take 2, etc.). As another          example, an audio analysis module or program resident on
example, each time a bass drum occurs, a different portion             the user device may analyze the recorded audio and may
of a same video take cut to previously due to the occurrence      40   detect one or more vocal phrases or one or more melodic
of a crash cymbal, may be cut to. Thus, in response to wave            phrases within the recorded audio. Vocal phrases, for
1042 occurring, a music video may cut from Take 2 to Take              instance, may correspond to catchphrases, lyrics, exclama-
3, and then in response to wave 1044 occurring after wave              tions, or any other vocal characteristic that may be recog-
1042, a different portion of Take 3 (e.g., times 00:50-01 :20)         nized by the audio analysis module which, when played,
may be cut to. In this way, a music video, such as music          45   allow a user to recognize the particular audio track being
video 700 of FIG. 7A, may be created based on the various              played. Melodic phrases, for instance, may correspond to a
types of waves or sounds within a particular audio track used          riff, catchphrase, melody, and/or hook, which when played,
to synchronize with the music video.                                   allow a user to recognize the particular audio track being
   FIG. 10D includes wavefonn 1060. Waveform 1060                      played. Vocal phrases and melodic phrase differ merely in
includes, in one embodiment, wave packet 1062. Wave               50   that melodic phrases, as used herein, may not include spoken
packet 1062 may correspond to a repeating wave of audio                words while vocal phrases do, however this is merely
that has a duration of time tl and repeats after a time t2. As         exemplary.
an illustrative example, wave packet 1062 may correspond                  At step 1088, at least a portion of at least one of a plurality
to a vocal phrase of length tl (e.g., the duration of time of          of captured video takes may be paired to the recorded audio
the vocal phrase is length tl), where the vocal phrase repeats    55   based on the determined vocal phrase and/or melodic
periodically during waveform 1060. The period of the vocal             phrase. For example, as seen above with respect to step 988
phrase repeating is, for example, time t2.                             of FIG. 9E, based on the video intensity of a particular
   In some embodiments, cuts or transitions to various                 portion of a video take, a section of audio may be paired with
portions of various video takes may occur in response to               that video take. In one illustrative example, a portion of a
wave packet 1062 occurring during an audio track. For             60   video take including a large number of faces recognized
example, in response to wave packet 1062 being detecting               therein (e.g., Take 2 of FIG. 9B) may be paired with a
within the audio track, or waveform 1060, a transition from            recognized vocal or melodic phrase corresponding to a
a certain portion of Take 1 to another portion of Take 2 may           chorus of a particular audio track. The vocal or melodic
occur. As an illustrative example, in response to wave packet          phrase may be recognized by the audio analysis module as
1062 occurring, the created music video may have scene            65   being a chorus section of the audio track, and as such, may
720, including Take 1 at times 00: 15-00:35, switch to scene           be synchronized to a portion of one of the video takes
730, including Take 3 at times 00:40-0050. In this way,                including a high video intensity value. As another illustra-
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 33 of 34


                                                    US 9,691,429 B2
                             25                                                                    26
tive example, a section of the recorded audio corresponding           not in-tune to the selected musical key, to be adjusted so that
to a verse section may be synchronized with a portion of a            it conforms with the selected musical key.
video take including few faces recognized therein (e.g., Take            In some embodiments, recording wavefonn 1106 may
1 of FIG. 9A). Similarly, a section of the audio determined           show a wavefonn of some or all of the audio track being
to be an instrumental section only may be synchronized with           recorded. The user may then be able to see areas of the
a portion of a video take including one or no faces deter-            recorded audio track where the audio intensity is particularly
mined to be therein (e.g., Take 3 of FIG. 9C).                        high, low, or consistent, for example. In some embodiments,
   The plurality of video takes may, in some embodiments,             recording wavefonn 1106 may also include visual indicators
be captured prior to the pairing occurring. For example,              of the tempo of the song based on the selected tempo of
video takes may be captured prior to, in parallel to, or after   10   tempo indicator 1102. This may allow a user to synchronize
the determination of whether the vocal or melodic phrase is           their recording with the desired tempo. Synchronizing the
within the recorded audio. In some embodiments, process               audio with a tempo may be extremely useful when creating
1080 may include an additional step which may be substan-             a music video that is to be synchronized with the audio track
tially similar to step 806 of FIG. 8A, and the previous          15   because transition points between various portions of video
description may apply.                                                takes will be more clearly defined then if the audio is not in
   At step 1090, a music video may be generated. The                  sync with the desired tempo.
generated music video, in some embodiments, may include                  Record button 1108 may, in some embodiments, be sub-
the recorded audio track and at least the portion of the at           stantially similar to capture button 602 of FIG. 6A with the
least one of the plurality of captured video takes synchro-      20   exception that the fonner may correspond to capturing audio
nized to the recorded audio track. Thus, a music video                only. However, in some embodiments, a user may be able to
synchronized with various sections of the recorded audio              press record button 1108 again after starting the audio
may be created that is both professional in appearance and            recording processes to pause and/or stop the recording.
quality.                                                              Furthennore, record button 1108 may be pressed another
   FIG. 11 is an illustrative diagram of a user interface for    25   time to start recording the audio track again.
recording an audio track to be used for creating a music                 In some embodiments, after a music video has been
video in accordance with various embodiments. User inter-             created, one or more options to share the music video may
face 1100 may include tempo indicator 1102, musical key               be presented to the user. For example, an option to upload
indicator 1104, recording wavefonn 1106, and record button            the created music video to a website, or a linked may be
1108. Other options may be displayed within user interface       30   provided a website where the music video may be viewed.
1100, such as an edit button, a pause or stop recording               In some embodiments, an option to share the music video
button, a musical portion (e.g., verse, chorus) button, a time        via one or more of email, SMS or text message, instant
signature indicator, and/or a musical instrument selection            message, or on one or more social media networks may be
button. However, for simplicity and clarity, only tempo               provided. In some embodiments, an option to save the music
indicator 1102, musical key indicator 1104, recording wave-      35   video to the user devices memory or storage (e.g., memory
form 1106, and record button 1108 are shown within user               104 and storage 106) may be provided.
interface 1100.                                                          It should be appreciated that the various embodiments
   Tempo indicator 1102 may, in some embodiments, show                described above can be implemented by software, but can
and/or set a tempo for the audio track that will be recorded.         also be implemented in hardware or a combination of
Tempo indicator 1102 may include a metronome that plays          40   hardware and software. The various systems described
an audible sound (e.g., a click, beep, or cowbell) or visual          above can also be embodied as computer readable code on
indicator (e.g., a flashing light, blinking light, etc.) at a         a computer readable medium. The computer readable
certain rate to indicate to the user making the audio record-         medium can be any data storage device that can store data,
ing a tempo for that recording. For example, the user may set         and that can thereafter be read by a computer system.
tempo indicator 1102 to be sixty (60) beats per minute           45   Examples of computer readable mediums include read-only
("Bpm"), which means that sixty audio tones will be evenly            memory, random-access memory, CD-ROMs, DVDs, mag-
outputted over the course of a minute (e.g., one beat every           netic tape, and optical data storage devices. The computer
second). In some embodiments, one or more processors 102              readable medium can also be distributed over network-
on user device 102 may be capable of detennining a tempo              coupled computer systems so that the computer readable
of the recorded audio track based on the audio recording. For    50   code is stored and executed in a distributed fashion.
example, after a user has recorded an audio track on their               The above described embodiments of the invention are
user device, the user device may analyze a wavefonn (e.g.,            presented for purposes of illustration and not of limitation.
waveform 360 of FIG. 3B) of the recorded audio track to
determine a tempo of the audio track based on the audio                 What is claimed is:
intensity levels of the waveform.                                55     1. A method for creating a music video in which a
   Musical key indicator 1104, in some embodiments, may               plurality of video takes is synchronized to an audio track, the
be set by the user prior to recording an audio track. For             method comprising:
example, the user may set musical key indicator 1104 to be               selecting an audio track;
in the key of A-minor. If any of the notes or vocals of the             capturing a plurality of video takes;
audio recorded by the user device do not match up with the       60      synchronizing each video take of the plurality of captured
desired musical key, the user device may notifY the user. In                video takes with the selected audio track while each
some embodiments, the user may be prompted to re-record                    video take of the plurality of video takes is being
one or more sections of the audio track to fix any tonal                    captured, wherein synchronizing further comprises
issues, or the user may choose to leave the off key sections.               playing, from a first beginning, the selected audio track
In one embodiment, the user may be able to instruct their        65         at substantially the same time as a second beginning of
user device to perfonn an auto-tune function on the recorded                capturing each video take of the plurality of video
audio to force any section of the recorded audio track that is              takes; and
         Case 4:21-cv-05300-JSW Document 1-2 Filed 07/29/20 Page 34 of 34


                                                     US 9,691,429 B2
                              27                                                                       28
   creating a music video comprising:                                            displaying the portion based on at least one of the
      the selected audio track; and                                                 determined at least one vocal and one melodic
      at least a subset of the plurality of video takes com-                        phrase.
         p:ising at least two video takes of the plurality of              12. The user device of claim 11, wherein the at least one
         vIdeo takes synchronized with the selected audio               audio input component comprises at least one of:
         track.                                                            a microphone operable to receive audio signals; and
   2. The method of claim 1, wherein synchronizing further                 a musical instrument input operable to receive audio
comprises:                                                                    signals from a musical instrument.
   synchronizing each video take of the plurality of captured              13. The user device of claim 11, wherein the at least one
      video takes with the selected audio track based on at        10
                                                                        vocal phrase comprises at least one of:
      least one of:
                                                                           a repeated word;
   an audio intensity of the audio track; and
                                                                           a repeated phrase of words; and
   a video intensity of the plurality of video takes.
   3. The method of claim 1, wherein the plurality of video                a repeated vocal phrase.
takes are captured using a user device.                            15
                                                                           14. The user device of claim 11, wherein the at least one
   4. The method of claim 3, wherein the user device                    melodic phrase comprises at least one of:
comprises at least one image capturing component.                          a repeated instrumental phrase; and
   5. The method of claim 1, wherein creating further                      a repeated percussion rhythm.
comprises:                                                                 15. The user device of claim 11, wherein the at least one
   extracting portions of each take of the plurality of cap-       20   processor is further operable to:
      tured video takes to be used for sections of the selected            determine a beginning and an ending for at least one of the
      audio track, the extracted portions forming the subset                  vocal phrase and the melodic phrase.
      of the plurality of video takes.                                     16. The user device of claim 15, wherein at least the
   6. The method of claim 1, wherein the audio track is                 portion of the plurality of video takes comprises at least a
stored on at least one of:                                         25   first portion of a first video take and a second portion of a
   a user device;                                                       second video take, the at least one processor is further
   a music server; and                                                  operable to:
   an external device.                                                     create a music video to be created wherein a transition
   7. The method of claim 1, further comprising:                              between the first portion of the first video take and the
   playing the selected audio track while each video take of       30
                                                                              second portion of the second video take occurs at the
      the plurality of video takes is captured.
                                                                              beginning of the at least one of the at least one vocal
   8. The method of claim 1, wherein selecting further
                                                                              phrase and the at least one melodic phrase.
comprises:
                                                                           17. A method for creating a music video, comprising:
   determining an amount of time of the selected audio track
      to be used.                                                  35
                                                                           selecting an audio track;
   9. The method of claim 8, wherein the created music                     capturing a plurality of video takes;
video has a duration equal to the determined amount of time                determining a number of faces within each video take of
of the selected audio track.                                                  the captured plurality of video takes while each take of
   10. The method of claim 1, wherein creating further                        the plurality of video takes is being captured;
comprises:                                                         40
                                                                           synchronizing, while the plurality of video takes are being
   selecting the subset of the plurality of video takes; and                  captured, each video take of the plurality of captured
   determining an arrangement of the subset of the plurality                  video takes to the selected audio track, wherein syn-
      of video takes with respect to the selected audio track.                chronizing further comprises playing, from a first
   11. A user device, comprising:                                             beginning, the selected audio track at substantially the
   at least one audio input component;                             45
                                                                              same time as a second beginning of capturing each
   at least one image capturing component;                                    video take of the plurality of video takes; and creating
   memory for storing: an audio track recorded by the at least                a music video comprising the selected audio track and
      one audio input component and a plurality of video                      at least a subset of the plurality of captured video takes
      takes captured by the at least one image capturing                      synchronized to the selected audio track; wherein cre-
      component; and                                               50
                                                                              ating comprises:
   at least one processor operable to:                                        displaying the subset of the plurality of captured video
      determine, within the recorded audio track, at least one                   takes based on the number of faces determined to be
         of a vocal phrase and a melodic phrase; and                             within each video take.
      synchronize each video take of the plurality of captured             18. The method of claim 17, further comprising:
         video takes to the recorded audio track as each video     55
                                                                           determining, based on a melodic composition of the
         take of the plurality of video takes is being captured,              selected audio track, a verse and a chorus of the audio
         wherein synchronizing further comprises playing,                     track.
         from a first beginning, the selected audio track at               19. The method of claim 18, wherein creating further
         substantially the same time as a second beginning of           comprises:
         capturing each video take of the plurality of video       60
                                                                           aligning at least a first portion of the subset of the plurality
         takes; and                                                           of captured video takes to one of the determined verse
      create a music video comprising the recorded audio                      and the determined chorus of the audio track based on
         track and a portion of the plurality of captured video               the determined number of faces.
         takes, wherein creating comprises:                                                     * * * * *
